NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          DEC 3 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

MICHAEL R. JONES,                                No. 13-16262

               Plaintiff - Appellant,            D.C. No. 2:12-cv-01590-KJM-
                                                 CMK
  v.

THOMAS J. VILSACK, Secretary of                  MEMORANDUM*
Agriculture; United States Department of
Agriculture, Forest Service,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Kimberly J. Mueller, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Michael R. Jones appeals pro se the district court’s order dismissing his

employment action as duplicative. We have jurisdiction under 28 U.S.C. § 1291.

We review for an abuse of discretion, Adams v. Cal. Dep’t of Health Servs., 487

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 684, 688 (9th Cir. 2007), and we affirm.

      The district court did not abuse its discretion in dismissing Jones’ action as

duplicative of his claims in Jones v. Forest Service, No. 2:11-cv-2972-GEB-CMK,

because the claims, relief sought, and parties are the same. See Adams, 487 F.3d at

688-94 (listing the factors for determining whether claims are duplicative,

explaining that two events arise out of the same nucleus of facts if they are related

and can be conveniently tried together, and noting the district court’s broad

discretion in deciding how to dispose of a later-filed, duplicative action).

      The district court did not abuse its discretion in denying Jones’ motions for

reconsideration because Jones failed to establish any basis for relief. See Sch. Dist.

No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir.

1993) (setting forth standard of review and grounds for reconsideration under Fed.

R. Civ. P. 59(e) and 60(b)).

      Jones’ motion for corrections, filed on September 18, 2014, and his motion

to consolidate this appeal with appeal nos. 14-16599 and 14-16875, filed on

October 8, 2015, are denied.

      AFFIRMED.




                                           2                                    13-16262